

Exclusive Option Agreement



Exclusive Option Agreement (the “Agreement”) is entered into as of the ___ day
of February, 2008 (“Effective Date”) by and between NeuralStem, Inc., a Delaware
corporation having its principal offices at 9700 Great Seneca Highway,
Rockville, MD 20850 (“NeuralStem”) and CJ CheilJedang Corporation, a South
Korean corporation having its principal offices at CJ Bldg., 500, 5-ga,
Namdaemun-ro, Jung-gu, Seoul, Korea, 100-749 (“CJ”).


The parties have previously entered in to that certain Memorandum of
Understanding dated as of July 30, 2007 (the “MOU”), pursuant to which the
parties agreed to negotiate in good faith the terms on which CJ may obtain an
option to negotiate an exclusive license to certain inventions and technology
owned or controlled by NeuralStem. The parties now desire to set forth the terms
of such option. Therefore, in consideration of the mutual covenants set forth
below, and other good and valuable consideration paid and received, the parties
agree as follows:


1. Grant of Option. Subject to all of the terms and conditions of this
Agreement, Neuralstem hereby grants to CJ an exclusive option to negotiate in
good faith (“Option”) the terms pursuant to which CJ may obtain an exclusive
license (the “License”) to develop, manufacture, market, distribute and sell one
or more pharmaceutical products incorporating Neuralstem human spinal cord cells
and/or certain technology then owned or controlled by Neuralstem for
transplantation in to patients for all indications for which necessary approval
from the U.S. Food and Drug Administration has been obtained by NeuralStem, in
all cases as described in the patent and patent applications of Neuralstem set
forth on Exhibit A to this Agreement (the “IP Rights”). The parties acknowledge
and agree that the negotiations which may occur regarding the License shall
address the following:


(a) The License is not intended to include any in vitro uses of any products
based on the IP Rights for any purposes, which in all circumstances will be
reserved to Neuralstem.


(b) The term of the License will be the longer of (i) the life of the
last-to-expire IP Rights, or (ii) 20 years from the commencement of the License.
The License will be subject to customary termination rights for breaches and
insolvency of a party. The License will also address a right of first
negotiation granted to CJ with respect to therapeutic, in vivo uses, for the
“Territory” (as defined below), of the products based upon Neuralstem human
spinal cord cells and/or certain technology subsequently developed and offered
for use in humans by Neuralstem during the term of the License.


(d) The territory to be covered by the License will include Korea, Indonesia,
Philippines, Malaysia, Singapore and Vietnam (the “Territory”). For so long as
the Option remains in effect as set forth in this Agreement, either party may,
upon written notice to the other party, initiate a good faith negotiation
concerning the terms on which the Territory, if a License is executed by the
parties, may be extended to include China and Japan. If such notice is so given,
the parties shall negotiate in good faith with respect to the terms of such
extension of the Territory for a period of not more than ninety (90) days from
the date of the notice of exercise. If the parties are unable to agree on the
terms of such extension as of the end of such period, Neuralstem agrees that it
will not grant a license to any of the IP Rights to any third party in China or
Japan for a period of 18 months after the expiration of such ninety (90) day
period on terms and conditions materially equal to or more favorable to such
third party, taken as a whole, than those last negotiated with CJ during such
ninety (90) day period.


(e) The License will specify that CJ will (i) have no manufacturing or research
and development obligations with respect to any products based on the IP Rights,
(ii) be responsible for any regulatory approvals necessary to market and sell
any such products in the Territory, and (iii) have customary obligations to
monitor and enforce the IP Rights in the Territory.
 
 
 

--------------------------------------------------------------------------------

 
 
(f) The parties specifically acknowledge and agree that the parties have not
mutually agreed to (i) the rate of any royalties which may be due and owing with
respect to the IP Rights and related products under a license agreement, or the
manner of calculation or reporting of any royalties, (ii) the amounts of any
upfront or annual license fees, minimum royalty payments, or other economic
matters related to the sale of products or the maintenance of the license
rights, (iii) the fields of use of the IP Rights, (iv) the relative rights and
obligations of the parties with respect to patent prosecution, maintenance,
enforcement and infringement actions, (v) warranties to be given by Neuralstem,
(vi) support or assistance, if any, to be provided by Neuralstem, or (vii)
substantial other economic, business and intellectual property matters of a type
typically addressed in an exclusive license, including without limitation the
rights, if any, which may be granted to CJ with respect to sublicenses,
affiliates of CJ, or rights to transfer or assign the License. Consequently, the
parties further acknowledge and confirm that no License or other rights in or to
any IP Rights shall arise unless and until the parties execute a mutually
agreed, definitive license agreement addressing all such matters to the mutual
satisfaction of the parties.


2. Option Period. The Option for the License may be exercised at any time at the
sole discretion of CJ by delivery of written notice of exercise to Neuralstem
(the “Option Exercise Notice”) from the date on which Neuralstem delivers
written notice to CJ that Neuralstem has successfully concluded the first human
clinical trial of a product based on the IP Rights, together with an offer for
exercise of the Option for such product (the “Option Exercise Offer”), through
and including the second anniversary of such Option Exercise Offer (provided
that if no Option Exercise Offer has been so given by Neuralstem on or before
the second anniversary of the Effective Date, CJ may give the Option Exercise
Notice from and after the second anniversary of the Effective Date through and
including the fifth anniversary of the Effective Date; provided further that if
no Option Exercise Offer has been so given by Neuralstem on or before the fifth
anniversary of the Effective Date, the period within which CJ may exercise the
Option shall be extended for an additional three-year period (the time period as
so determined above, “Option Exercise Period”). Upon receipt of the Option
Exercise Notice, the parties shall negotiate in good faith with respect to the
terms of the License for a period of not more than ninety (90) days (the “Option
Negotiation Period”). If the Option Exercise Notice has not been given in a
timely manner during the Option Exercise Period, of if the parties are unable to
execute and deliver a mutually satisfactory License during the Option
Negotiation Period, the Option with respect to any and all of the IP Rights
shall terminate and be of no further force or effect, regardless of whether any
such IP Rights were previously the subject of the Option Exercise Offer or other
good faith negotiations of the parties.


The Option Exercise Period and the Option Negotiation Period may only be
extended by mutual written agreement of the parties. The Option, the Option
Exercise Period and the Option Negotiation Period will terminate immediately if
either party is the subject of a bankruptcy, insolvency, or similar legal
process or event or is unable to pay its debts as they become due. In addition,
the Option may be terminated by either party upon any material breach by the
other party which is not cured within thirty (30) days of delivery of written
notice of such breach from the non-breaching party. Upon termination of the
Option, this Agreement shall terminate and neither party shall have any further
obligations hereunder; provided that termination of the Option will not
terminate the rights or obligations of the parties under the Securities Purchase
Agreement or the Registration Rights Agreement (each as defined below), or under
Section 9 below, and shall not terminate any obligations or liabilities of a
party arising prior to the date of termination, provided further that CJ’s sale,
transfer, assignment or other disposition of all or any part of the securities
purchased under the Securities Purchase Agreement will not affect the existence,
validity or the terms of the Option or this Agreement, which will remain
effective in accordance with the terms and conditions hereof.


As further consideration for the grant of the Option, CJ agrees that while this
Agreement remains in effect CJ shall use good faith effort to monitor the
Territory with respect to potential infringement of the IP Rights in the
Territory by third parties, will notify Neuralstem of any such potential
infringement of which it becomes aware, and will assist Neuralstem (at no out of
pocket cost to CJ) concerning any efforts Neuralstem may choose to take, in its
discretion, with respect to any such potential infringement.
 
 
Page 2 of 8

--------------------------------------------------------------------------------

 
 
Upon execution of this Agreement, the parties will form a joint committee (the
“Committee”) for the purpose of informing and sharing with the other such
information as the progress and status of development, clinical trials,
regulatory process and patent registration concerning the IP Rights and any
other technologies and products subsequently developed and offered for use in
humans by Neuralstem, as well as the industry-wide development and trend related
to stem cell products. The Committee shall consist of CEO and CSO of Neuralstem
and officer/manager of CJ and convene or communicate periodically (one
teleconference each calendar month at a minimum). In addition, Neuralstem shall
furnish CJ with quarterly reports informing CJ of the progress and status of the
development, regulatory and patent filing status of each product based on the IP
Rights, together with reasonable and necessary documents and materials
corroborating or otherwise supporting such report. All information exchanged in
connection with any activities of the Committee shall be subject to the existing
confidentiality obligations of the parties.


3. Exclusivity and Related Matter. During the Option Exercise Period, and so
long as this Agreement remains in effect, Neuralstem agrees that it will not
grant to any third party a license in or to any of the IP Rights in the
Territory. In addition, if CJ exercises the Option and the parties are
thereafter unable following good-faith negotiations to execute a mutually
acceptable and legally binding License during the Option Negotiation Period,
Neuralstem agrees that it will not grant any license concerning such product to
any third party in the Territory for a period of 18 months after the Option
Negotiation Period expires on terms and conditions materially equal to or more
favorable to such third party, taken as a whole, than those last negotiated with
CJ during the Option Negotiation Period.


4. Option Consideration. In consideration of the grant of the Option, the
parties hereby agree to execute, deliver and perform, effective as of the
Effective Date, the Securities Purchase Agreement in the form attached to this
Agreement as Exhibit B (the “Securities Purchase Agreement”) and the
Registration Rights Agreement in the form attached hereto as Exhibit C (the
“Registration Rights Agreement”), pursuant to which CJ has agreed to purchase
$2,500,000 of the common stock of Neuralstem at the price, and on the terms and
conditions, set forth in the Securities Purchase Agreement and the Registration
Rights Agreement.


5. Representations. Each party represents to the other that it has the full
right, power and authority to enter into and perform its obligations under this
Agreement, and that it has not entered into any binding agreements inconsistent
with such representation.


6. Option Superseded by License. Upon execution of the License during the Option
Negotiation Period, this Option shall terminate and all obligations of the
parties hereunder shall cease.


7. Governing Law. This Agreement and any claim, dispute or loss arising out of,
or in connection therewith, shall be governed by the laws of the State of
Delaware without reference to conflict of laws rules.


8. Notices. Any notice required or permitted by this Agreement shall be in
writing and deemed delivered if delivered by any overnight courier service to
the receiving party’s authorized representative at the addresses shown below, or
be electronic or hand delivery, with delivery confirmed. Notices to Neuralstem
shall be delivered to the address first set forth above, Attention: President,
and notices to CJ shall be delivered to the address first set forth above,
Attention: Stem Cell Business Team. Either party may change the address for
delivery of notice pursuant to a written notice delivered in accordance with
this Section 7.


9. Confidentiality. The parties agree that the confidentiality obligations of
the parties set forth in Section 5 of the MOU will remain effective. Neither
this Section 9 nor Section 5 of the MOU are intended to, nor do they, supersede
any existing confidentiality and non-use obligations binding on the parties with
respect to any Products or any other confidential or proprietary information of
either party, or with respect to any such obligations as the parties may
subsequently agree, which such obligations remain binding and enforceable in
accordance with their respective terms. The terms, conditions and existence of
this Agreement shall be deemed confidential information of the parties, and may
only be disclosed by a party as required by applicable law or by a party to its
accountants, attorneys or other professional advisors having a need to know such
information.
 
 
Page 3 of 8

--------------------------------------------------------------------------------

 
 
10. Entire Agreement; Miscellaneous. This Agreement (including exhibits)
constitutes the entire agreement between the parties concerning the subject
matter hereof and, except as specifically set forth in this Agreement,
supersedes all prior written and oral agreements and understandings with respect
thereto. This Agreement may not be amended or modified except by an instrument
in writing signed by both parties. The parties specifically acknowledge and
agree that Section 5 of the MOU shall continue to be of full force and effect in
accordance with its terms. This Agreement, and the rights and obligations set
forth in this Agreement, may not be assigned by CJ without the prior written
consent of Neuralstem, which shall not be unreasonably withheld; provided if CJ
may so assign this Agreement to any of its Affiliates (as defined in the
Securities Purchase Agreement), NeuralStem will not unreasonably withhold or
delay such consent so long as CJ notifies Neuralstem in writing of such
assignment in advance, and provides Neuralstem with such reasonable information
concerning the resources of such Affiliate as Neuralstem may reasonably request,
including without limitation information concerning such Affiliate’s financial
and technical resources. Neuralstem shall not be deemed to have unreasonably
withheld or delayed such consent if such Affiliate does not, in the good faith
judgment of Neuralstem, have the necessary and sufficient financial, technical
and other resources required to execute and perform the terms of this Agreement
and any License which the parties may enter into. A party’s failure to enforce
any of its rights hereunder shall not be construed as a waiver of such rights,
nor shall one or more instances of non-enforcement be construed as a continuing
waiver or as a waiver in any other instance.


11. Remedies. In the event of a breach by Neuralstem or CJ of any of their
respective obligations under this Agreement, CJ or Neuralstem, as the case may
be, in addition to being entitled to exercise all rights granted by law and
under this Agreement, including recovery of damages, shall be entitled to seek
injunctive relief, specific performance or other equitable remedies of its
rights under this Agreement. Neuralstem and CJ agree that monetary damages would
not provide adequate compensation for any losses incurred by reason of a breach
by it of any of the provisions of this Agreement and hereby further agree that,
in the event of any action for injunctive relief, specific performance or other
equitable remedies in respect of such breach, it shall not assert or shall waive
the defense that a remedy at law would be adequate.


12. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original and all of which together shall be
deemed the same agreement. A fax or other copy of this Agreement shall be
treated as an original for all purposes.


IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their authorized representatives as of the date first written above.



Neuralstem, Inc.
 
CJ CheilJedang Corporation
     
By:  
   
By:  
Jin Soo Kim
         
Its:  
   
Its:  
Chief Executive Officer

 
 
Page 4 of 8

--------------------------------------------------------------------------------

 
 
Exhibit A


Exclusive Option Agreement


IP Rights


Matter #
 
Title
 
Country
ID
 
Appl. No.
 
Filed
 
Patent No.
 
Issued
 
Status
 
Expiration Date
 
Pub. No.
037
 
TRANSPLANTATION OF HUMAN NEURAL CELLS FOR TREATMENT OF NEUROLOGICAL DISORDERS
 
US
 
60/629,220
 
17-Nov-04
 
 
 
 
 
Expired
 
 
 
 
041
 
TRANSPLANTATION OF HUMAN NEURAL CELLS FOR TREATMENT OF NEUROLOGICAL DISORDERS
 
WO
 
PCT/US05/41631
 
11/17/2005
 
 
 
 
 
NAT PHASE
 
 
 
 
042
 
TRANSPLANTATION OF HUMAN NEURAL CELLS FOR TREATMENT OF NEUROLOGICAL DISORDERS
 
US
 
11/281,640
 
17-Nov-05
 
 
 
 
 
PENDING
 
 
 
2006/0141622
055
 
TRANSPLANTATION OF HUMAN NEURAL CELLS FOR TREATMENT OF NEUROLOGICAL DISORDERS
 
CN
 
2.0058E+11
 
11/17/2005
 
 
 
 
 
PENDING
 
11/17/2025
 
 
057
 
TRANSPLANTATION OF HUMAN NEURAL CELLS FOR TREATMENT OF NEUROLOGICAL DISORDERS
 
EP
 
5851748.3
 
11/17/2005
 
 
 
 
 
PUBLISHED
 
11/17/2025
 
 
058
 
TRANSPLANTATION OF HUMAN NEURAL CELLS FOR TREATMENT OF NEUROLOGICAL DISORDERS
 
ID
 
W00200701532
 
11/17/2005
 
 
 
 
 
PENDING
 
11/17/2025
 
 
059
 
TRANSPLANTATION OF HUMAN NEURAL CELLS FOR TREATMENT OF NEUROLOGICAL DISORDERS
 
IL
 
183092
 
11/17/2005
 
 
 
 
 
PENDING
 
11/17/2025
 
 
060
 
TRANSPLANTATION OF HUMAN NEURAL CELLS FOR TREATMENT OF NEUROLOGICAL DISORDERS
 
JP
 
2007-543219
 
11/17/2005
 
 
 
 
 
PENDING
 
11/17/2025
 
 
061
 
TRANSPLANTATION OF HUMAN NEURAL CELLS FOR TREATMENT OF NEUROLOGICAL DISORDERS
 
KR
 
10-2007-7012097
 
11/17/2005
 
 
 
 
 
PENDING
 
11/17/2025
 
 
062
 
TRANSPLANTATION OF HUMAN NEURAL CELLS FOR TREATMENT OF NEUROLOGICAL DISORDERS
 
MY
 
PCT/US05/41631
 
11/17/2005
 
 
 
 
 
PENDING
 
11/17/2025
 
 
063
 
TRANSPLANTATION OF HUMAN NEURAL CELLS FOR TREATMENT OF NEUROLOGICAL DISORDERS
 
PH
 
1-2007-501016
 
11/17/2005
 
 
 
 
 
PENDING
 
11/17/2025
 
 
064
 
TRANSPLANTATION OF HUMAN NEURAL CELLS FOR TREATMENT OF NEUROLOGICAL DISORDERS
 
RU
 
2007122507
 
11/17/2005
 
 
 
 
 
PENDING
 
11/17/2025
 
 

 
 
Page 5 of 8

--------------------------------------------------------------------------------

 
 
065
 
TRANSPLANTATION OF HUMAN NEURAL CELLS FOR TREATMENT OF NEUROLOGICAL DISORDERS
 
SG
 
200703490-3
 
11/17/2005
 
 
 
 
 
PENDING
 
11/17/2025
 
 
066
 
TRANSPLANTATION OF HUMAN NEURAL CELLS FOR TREATMENT OF NEURODEGENERATIVE
CONDITIONS
 
VN
 
1-2007-01216
 
11/17/2005
 
 
 
 
 
PENDING
 
11/17/2025
 
 
067
 
TRANSPLANTATION OF HUMAN NEURAL CELLS FOR TREATMENT OF NEUROLOGICAL DISORDERS
 
NO
 
20073078
 
11/17/2005
 
 
 
 
 
PENDING
 
11/17/2025
 
 
068
 
TRANSPLANTATION OF HUMAN NEURAL CELLS FOR TREATMENT OF NEUROLOGICAL DISORDERS
 
IN
 
PCT/US05/41631
 
11/17/2005
 
 
 
 
 
PENDING
 
11/17/2025
 
 
075
 
US-CON: TRANSPLANTATION OF HUMAN NEURAL CELLS FOR TREATMENT OF NEURODEGENERATIVE
CONDITIONS
 
US
 
11/932,923
 
10/31/2007
 
 
 
 
 
PENDING
 
 
 
 

 
 
Page 6 of 8

--------------------------------------------------------------------------------

 
 
Exhibit B


Exclusive Option Agreement


Securities Purchase Agreement
 
 
Page 7 of 8

--------------------------------------------------------------------------------

 
 
Exhibit C


Exclusive Option Agreement


Registration Rights Agreement
 
 
Page 8 of 8

--------------------------------------------------------------------------------

 